

116 S3455 ES: No TikTok on Government Devices Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3455IN THE SENATE OF THE UNITED STATESAN ACTTo prohibit certain individuals from downloading or using TikTok on any device issued by the United States or a government corporation.1.Short titleThis Act may be cited as the No TikTok on Government Devices Act.2.Prohibition on the use of TikTok(a)DefinitionsIn this section—(1)the term covered application means the social networking service TikTok or any successor application or service developed or provided by ByteDance Limited or an entity owned by ByteDance Limited; (2)the term executive agency has the meaning given that term in section 133 of title 41, United States Code; and (3)the term information technology has the meaning given that term in section 11101 of title 40, United States Code.(b)Prohibition on the use of TikTok(1)In generalNot later than 60 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services, the Director of the Cybersecurity and Infrastructure Security Agency, the Director of National Intelligence, and the Secretary of Defense, and consistent with the information security requirements under subchapter II of chapter 35 of title 44, United States Code, shall develop standards and guidelines for executive agencies requiring the removal of any covered application from information technology.(2)National security and research exceptionsThe standards and guidelines developed under paragraph (1) shall include— (A)exceptions for law enforcement activities, national security interests and activities, and security researchers; and (B)for any authorized use of a covered application under an exception, requirements for agencies to develop and document risk mitigation actions for such use. Passed the Senate August 6, 2020.Secretary